United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.M., Appellant
and
U.S. POSTAL SERVICE, CEDAR RAPIDS
PROCESSING & DISTRIBUTION CENTER,
Cedar Rapids, IA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-1046
Issued: February 8, 2022

Case Submitted on the Record

ORDER REMANDING CASE
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On April 17, 2020 appellant filed a timely appeal from a December 27, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 20-1046.
On October 10, 2017 appellant, then a 51-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that on October 9, 2017 he strained his left shoulder when
working with faulty operating equipment while in the performance of duty. OWCP accepted the
claim for strain of unspecified muscle, fascia and tendon of the left shoulder and upper arm, and
sprain of left rotator cuff capsule. Appellant underwent an OWCP-authorized left rotator cuff tear
repair surgery on March 7, 2018. He returned to limited-duty work on September 5, 2018 and
began working a permanent modified-duty job on November 20, 2018.
On October 15, 2018 appellant filed a claim for compensation (Form CA-7) for a schedule
award. As OWCP did not receive an impairment report from appellant’s treating physician, on
February 20, 2019 OWCP arranged a second opinion evaluation with Dr. Stanley J. Mathew, a
Board-certified physiatrist, to determine whether appellant was eligible for a schedule award. The
February 20, 2019 statement of accepted facts (SOAF) did not list any prior work-related claims
or injuries to the left shoulder.

In a March 15, 2019 report, Dr. Matthew noted the history of injury in October 2017 when
appellant pulled open a steel cage and hurt his left shoulder. He opined under Table 15-5 of the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides)1 that appellant had 13 percent permanent impairment as a result of
the October 9, 2017 employment injury. Impairment ratings under both the diagnosis-based
impairment (DBI) and range of motion (ROM) impairment methodologies were provided.
In an April 25, 2019 report, Dr. Jovito Estaris, Board-certified in occupational medicine
serving as a district medical adviser (DMA), explained in great detail why Dr. Matthew’s
impairment rating was problematic under both the DBI and ROM impairment methodologies.
On August 12, 2019 OWCP provided supplemental questions to its DMA, Dr. Estaris. It
noted, “Since our last DMA referral on April 15, 2019 it was determined that the [appellant] had
received a prior [one] percent left shoulder impairment on March 14, 1999 … under case [OWCP]
[F]ile [No.] xxxxxxx865.” An August 15, 2001 SOAF, a copy of a November 18, 1999 surgical
report for arthroscopic repair of superior labrum tear, left shoulder, and November 12, 2001 report
from a prior DMA, Dr. David D. Zimmerman, a Board-certified internist, were provided.
In an August 23, 2019 supplemental report, the DMA, Dr. Estaris, opined that appellant
had seven percent total permanent impairment of his left upper extremity under the DBI
methodology. This was comprised of one percent impairment previously awarded for the left
upper extremity under OWCP File No. xxxxxx865 and an additional six percent permanent
impairment of the left upper extremity under the current File No. xxxxxx232.
On September 5, 2019 OWCP expanded the acceptance of the claim to include the
additional condition of left rotator cuff tear.
By decision dated September 10, 2019, OWCP awarded appellant six percent permanent
impairment for the left upper extremity in addition to the one percent permanent impairment
previously awarded under OWCP File No. xxxxxxx865.
On November 8, 2019 appellant requested reconsideration. In support of his request, he
submitted an October 3, 2019 report from Dr. David P. Hart, a Board-certified orthopedic surgeon.
Dr. Hart opined that appellant had 12 percent permanent impairment of his left upper extremity
under the A.M.A., Guides.
On December 5, 2019 OWCP provided Dr. Mathew with a copy of the DMA’s report to
address and clarify the discrepancies noted by the DMA with regard to his opinion of 13 percent
permanent impairment of appellant’s left upper extremity. On December 15, 2019 Dr. Mathew
indicated that he reviewed the DMA’s impairment rating and agreed with his impairment rating
and recommendations.
By decision dated December 27, 2019, OWCP denied modification of its September 10,
2019 decision.

1

A.M.A., Guides (6 th ed. 2009).

2

The Board, having duly considered the matter, finds that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively com bined when
correct adjudication depends on cross-referencing between files and where two or more injuries
occur to the same part of the body. 2 For a full and fair adjudication of appellant’s schedule
award claim, the case shall be remanded for OWCP to administratively combine the current
OWCP File No. xxxxxx232 with OWCP File No. xxxxxx865.
The Board additionally notes that, following the development of the schedule award claim,
OWCP accepted an additional condition of left rotator cuff tear, which would need to be included
in a new SOAF and considered in an impairment rating. 3 Following this and other such further
development as deemed necessary, OWCP shall issue a de novo decision on appellant’s schedule
award claim for the left upper extremity.
IT IS HEREBY ORDERED THAT the December 27, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this order of the Board.
Issued: February 8, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
3

See D.P., Docket No. 19-1514 (issued October 21, 2020).

3

